Case 2:11-cr-20188-GCS-RSW ECF No. 375 filed 06/16/20   PageID.5067     Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,
                                            Case No. 11-20188
 vs.
                                            HON. GEORGE CARAM STEEH
 JUSTIN BOWMAN, D-3,

               Defendant.
 ___________________________/

              ORDER DISMISSING DEFENDANT’S MOTION
             FOR COMPASSIONATE RELEASE [ECF No. 372]

       Defendant Justin Bowman moves the Court for compassionate

 release from prison due to dangers posed by COVID-19. For the reasons

 set forth below, Defendant’s motion is DISMISSED without prejudice.

 I.    Factual Background

       Defendant was charged in 9 counts of the third superseding

 indictment for his role in a carjacking conspiracy ring. Defendant pled

 guilty to three carjackings and one count of using and brandishing a

 firearm during a crime of violence. On November 4, 2013, the Court

 sentenced Defendant to 86 months on the three carjackings to run

 concurrent with 84 months on the firearm charge, for a total of 170 months,



                                      -1-
Case 2:11-cr-20188-GCS-RSW ECF No. 375 filed 06/16/20      PageID.5068    Page 2 of 5




 followed by three years supervised release. Defendant states his

 projected release date is April 4, 2024.

       In his motion for compassionate release, Defendant describes having

 “chronic to severe asthma” diagnosed at age 12. He seeks a re-

 sentencing hearing so he can be released to home confinement based on

 his underlying health condition, which places him at a greater risk of

 contracting and suffering the most severe consequences of COVID-19.

 II.   Legal Standard

       This Court’s authority to grant Defendant’s request for

 compassionate release is governed by 18 U.S.C. § 3582(c)(1)(A), as

 amended by the First Step Act of 2018. This section allows for judicial

 modification of an imposed term of imprisonment when three criteria have

 been met: (1) the defendant has first exhausted all administrative remedies

 with the BOP or at least allowed the BOP 30 days to act on his request

 before seeking compassionate release on their own motion; (2)

 extraordinary and compelling reasons warrant such a reduction; and (3)

 the reduction is consistent with the applicable policy statements issued by

 the Sentencing Commission and the court has considered the factors set

 forth in section 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).




                                      -2-
Case 2:11-cr-20188-GCS-RSW ECF No. 375 filed 06/16/20     PageID.5069   Page 3 of 5




        An “extraordinary and compelling reason” for the reduction can be

 satisfied in cases where a defendant’s medical conditions or overall state

 of health are such that they cannot be treated effectively or will worsen in a

 custodial environment. To qualify, a defendant must have a medical

 condition, age-related issue, family circumstance, or other reason that

 satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

 [be] a danger to the safety of any other person or to the community,”

 USSG § 1B1.13(2).

        Before granting a motion for compassionate release, the Court must

 review the § 3553(a) factors to the extent that they are applicable and

 determine whether they support or undermine the sentence reduction.

 III.   Analysis

        A.   Exhaustion of Administrative Remedies

        Until recently, only the BOP could move for compassionate release.

 The First Step Act of 2018 amended the statute, permitting defendants to

 move for compassionate release themselves. First Step Act § 603(b), Pub.

 L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). The provision

 permitting a defendant-initiated motion includes an exhaustion

 requirement. Id. If a defendant moves for compassionate release, the

 district court may not act on the motion unless the defendant files it “after”


                                       -3-
Case 2:11-cr-20188-GCS-RSW ECF No. 375 filed 06/16/20     PageID.5070    Page 4 of 5




 either completing the administrative process within the BOP or waiting 30

 days from when the warden at the facility received the request. 18 U.S.C. §

 3582(c)(1)(A).

       The Sixth Circuit recently held that the compassionate release

 exhaustion requirement, while not jurisdictional, is “a mandatory condition.”

 United States v. Alam, --- F.3d ---, 2020 WL 2845694, at *2-3 (6th Cir.

 2020). The Sixth Circuit noted the “good reason” for exhaustion: “to

 implement an orderly system for reviewing compassionate-release

 applications, not one that incentivizes line jumping.” Id. In Alam, where

 the defendant “waited just 10 days after the warden’s receipt of his request

 to file his motion in federal court, not the required 30 days,” the Sixth

 Circuit concluded that it should “dismiss [the motion] without prejudice,”

 rather than “[sitting] on untimely motions until the 30-day window ran its

 course.” Id. at 3, 6.

       Defendant does not describe making a request for compassionate

 release to the Warden of his institution. The government proffers that the

 Bureau of Prisons (“BOP”) has no record of a request from Defendant for

 compassionate release. There is an undeniable value in having the BOP

 make the initial review before an inmate is released. The BOP is already

 responding to the pandemic—not just through heightened safety


                                       -4-
Case 2:11-cr-20188-GCS-RSW ECF No. 375 filed 06/16/20               PageID.5071   Page 5 of 5




 measures, but by evaluating its entire prison population for home

 confinement. By requiring a defendant to exhaust, § 3582(c)(1)(A) gives

 the BOP the opportunity to gather an inmate’s medical documentation and

 other records, evaluate the request, and decide in the first instance

 whether it justifies seeking compassionate release or pursuing some other

 form of relief. The Sixth Circuit has held that § 3582(c)(1)(A)’s exhaustion

 requirement is a mandatory claims-processing rule. As such, the

 exhaustion requirement is not waivable and Defendant’s motion must be

 dismissed without prejudice. Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion for

 compassionate release is DISMISSED without prejudice.

 Dated: June 16, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      June 16, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -5-
